Citation Nr: 0317978	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to March 12, 1990, for 
a grant of a 100 percent disability rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active duty for training with the Army 
National Guard from August 1965 to January 1966, and served 
on active duty with the U.S. Army from June 1966 to June 
1968. 

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The RO denied a claim of 
entitlement to an effective date prior to March 12, 1990, for 
a grant of a 100 percent disability rating for PTSD.

The veteran provided oral testimony before a hearing officer 
at the RO in March 2000, a transcript of which has been 
associated with the claims file.

In April 2001, the Board denied the claim of entitlement to 
an effective date prior to March 12, 1990, for a grant of a 
100 percent disability rating for PTSD.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In December 2002, the CAVC 
issued an Order vacating the April 2001 decision and 
remanding the veteran's claim in light of the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).

The case has been returned to the Board for further action 
consistent with the CAVC's December 2002 Order.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Evidence Development Unit/RO 
(VBA EDU/RO).  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA EDU/ROs) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The RO did not provide the appellant a development letter 
consistent with the notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

Inasmuch as the case must be remanded to the VBA EDU/RO for 
the issuance of a VCAA notice letter, the VBA EDU/RO will be 
asked to accomplish additional necessary development - 
obtaining records.

Also, the transcript of the March 2000 hearing reflects it 
appears the veteran thought that service connection for PTSD 
had been in effect since the 1970s, and in his January 1999 
claim, he argued that the effective date for the grant of a 
100 percent disability rating for PTSD should be the date 
that a 10 percent disability rating for PTSD had been 
assigned.  

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  




Developing a claim to its optimum must include determining 
all potential claims raised by the evidence and adjudicating 
all reasonably raised claims.  Norris, supra; Perry v. West, 
365, 368 (1999).  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Since the RO granted service connection for PTSD effective 
May 29, 1981, the issue of effective date prior to May 29, 
1981, for a grant of service connection for PTSD may have 
been raised.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA EDU/RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Through his representative, the VBA 
EDU/RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  




The VBA EDU/RO should advise the 
appellant that he has up to one year 
after a VCAA notice letter is provided to 
submit additional evidence, and that if 
the case is returned to the Board, the 
Board will not be able to adjudicate the 
claim prior to the expiration of the one-
year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.

3.  Through the representative, the VBA 
EDU/RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for 
psychiatric symptomatology for the period 
from December 1986 to March 1990.  

After obtaining any necessary 
authorization, the VBA EDU/RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the VBA EDU/RO should endeavor 
to obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA EDU/RO should 
obtain all records from the VA Medical 
Center in Phoenix, Arizona, for the 
period from December 1986 to March 1989, 
and the Vet Center in Phoenix, Arizona, 
for the period from December 1986 to 
March 1990, including records that may be 
in storage at those facilities or at a 
federal records center.





4.  The VBA EDU/RO should contact the RO 
in Phoenix, Arizona; inform them that in 
1996 they requested the veteran's retired 
vocational rehabilitation file from a 
federal records center in Laguna Niguel, 
California; that it is unclear whether 
they ever received that file; and ask 
them whether they now have the veteran's 
vocational rehabilitation file.  The VBA 
EDU/RO should obtain the veteran's 
vocational rehabilitation file from the 
RO, or, if applicable, contact the 
federal records center in Laguna Niguel, 
California, or the federal records center 
that now has the veteran's retired 
vocational rehabilitation file and obtain 
that file from them.

5.  If the VBA EDU/RO is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran through his 
representative that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  
38 U.S.C. § 5103A(b)(2).

6.  The VBA EDU/RO should ask the 
representative whether the veteran is 
claiming entitlement to an effective date 
prior to May 29, 1981, for the grant of 
service connection for PTSD.  If the 
representative responds in the 
affirmative, the VBA EDU/RO should 
adjudicate the issue of entitlement to 
effective date prior to May 29, 1981, for 
the grant of service connection for PTSD.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA EDU/RO should 
readjudicate the issue on appeal, 
especially in light of the determination 
reached as to the issue of an effective 
date prior to May 1981 for a grant of 
service connection for PTSD, under a 
broad interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of 38 C.F.R. §§ 3.155, 
3.157, and 3.400 (2002); and VAOPGCPREC 
12-98 (Sept. 23, 1998), as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA EDU/RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

